Citation Nr: 0303886	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to death pension benefits.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1945 to March 1946.  The veteran 
died in November 1996.

This appeal arises from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, dated in May 2002, which denied the appellant's 
claim for improved death pension benefits by reason of 
excessive income.


FINDINGS OF FACT

1.  The appellant's countable income for death pension 
purposes for calendar year 2001 was $8,400.

2.  The maximum applicable income limitation for a surviving 
spouse with no dependents during calendar year 2001 was 
$6,237.

3.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation.


CONCLUSION OF LAW

The requirements for entitlement to death pension benefits 
have not been met, as the appellant's countable income 
exceeds the maximum annual income limitation.  38 U.S.C.A. §§ 
1503, 1541, 5312 (West. 2002); 38 C.F.R. §§ 3.3(a), 3.23, 
3.260, 3261, 3.262, 3.271, 3.272, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to improved death pension 
benefits.  She alleges that after she pays her necessary 
expenses for insurance and other items she does not have 
enough money to live on.

Pertinent regulations provide that improved death pension 
benefits may be paid to a veteran's surviving spouse for the 
veteran's nonservice-connected death.  38 C.F.R. §§ 3.3(a)(4) 
(2002).  Basic entitlement exists if, among other things, the 
appellant's income is not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2002).  The maximum annual rate of improved death pension 
benefits shall be the amount specified, and as increased from 
time to time, under 38 U.S.C.A. § 5312 (West 2002).  See 38 
U.S.C.A. § 1541(b) (West 2002); 38 C.F.R. § 3.23(a)(5) 
(2002).  Effective December 1, 2000, the maximum applicable 
income limitation for a surviving spouse with no dependents 
and no entitlement to special monthly pension was $6,237.  
This rate is applicable for evaluating claims for benefits 
during calendar year 2001.

In determining the annual income of a claimant, all payments 
of any kind or from any source (including salary, retirement 
or annuity payments, or similar income) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a) (2002).

As part of her application for improved death pension 
benefits submitted in January 2002, the appellant indicated 
that she had unreimbursed medical expenses of $512.63.  The 
RO verified at that time that she was in receipt of monthly 
Social Security Administration (SSA) benefits of $700, for 
annual income of $8,400.  The Board notes that the 
appellant's monthly SSA amount was increased to $701 in July 
2001.  This increase made no difference in the analysis of 
the claim.

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271.  In general, 
payments from Social Security are countable as income.  38 
C.F.R. §§ 3.262(f) (2002).  

The appellant's claim was denied in May 2002.  The notice of 
the denial informed her that her countable income exceeded 
the MAPR.  Thus she did not qualify for improved death 
pension benefits.

The appellant was encouraged to submit all evidence of 
unreimbursed medical expenses by way of the statement of the 
case issued in June 2002.  She submitted a statement in July 
2002 that provided information regarding her monthly expenses 
for Blue Cross insurance.

The RO issued an SSOC in August 2002.  The SSOC listed 
claimed unreimbursed expenses for the appellant of $1,981.50.  
An amount equal to five percent of the MAPR ($311) was 
subtracted from this total as required under 38 U.S.C.A. 
1503(a)(8); 38 C.F.R. § 272(g) (2002).  The appellant's total 
unreimbursed expenses totaled $1,670.  This amount was 
subtracted from her income total of $8400.  The appellant 
still had $6,742 as countable income for 2001, an amount 
excess of the MAPR of $6,237. 

The Board notes that the appellant submitted an Improved 
Pension Eligibility Verification Report (EVR), VA Form 21-
0518-1), in August 2002.  The appellant listed monthly income 
of $635.  The RO returned the EVR to the appellant in 
November 2002 because the EVR was incomplete.  The appellant 
resubmitted the EVR in November 2002 but provided no 
amplifying information regarding her income or any 
unreimbursed medical expenses or other possible reductions of 
her countable income.  The Board finds that the submission of 
the EVR did not constitute new evidence in that the only 
information provided by the appellant was that her monthly 
income was $635, an amount she had stated on a previous 
submission.  Further, the evidence of record from the SSA 
already established that her monthly income was $700 per 
month for the pertinent period.  Thus, there was no 
requirement to furnish the appellant with a supplemental 
statement of the case.  38 C.F.R. § 19.31(b) (2002).

As the appellant's countable income for VA purposes exceeds 
the maximum applicable income limitation established by 
Congress for calendar year 2001, the Board finds no basis 
upon which to predicate a grant of the benefit sought in this 
case.

Since in this case there is no dispute as to the evidence 
(specifically the appellant's income being in excess of the 
MAPR), the appellant has failed to state a claim on which 
relief can be granted.  In such cases, where the law and not 
the facts are dispositive, the claim must be dismissed.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

While the amount of the appellant's income over the allowable 
amount is not excessive, the Board is bound by the applicable 
laws and regulations in determining whether a claimant meets 
the criteria to establish entitlement to the benefits sought.  
There is no discretion in a case such as this.  Further, the 
Board is not empowered to grant equitable relief in such a 
case.  The provisions of 38 U.S.C.A. § 503 (West 2002) 
however, allow for the Secretary to provide relief in cases 
of administrative error or in cases deserving equitable 
relief.  Such action is outside the purview of the Board's 
jurisdiction. § 20.101 (2002).  If the appellant desires 
equitable relief in her case she should seek such relief 
directly from the Secretary.

Finally, in deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) for 
possible application.  This issue in this claim requires that 
the appellant demonstrate that she does not exceed the MAPR 
in order to establish entitlement to the benefits sought on 
appeal.  The appellant has submitted evidence of her 
countable income.  Her income exceeds the MAPR.  Thus the 
case turns on a statutory interpretation.  As such, the 
United States Court of Appeals for Veterans Claims (Court), 
has held that the duties to assist and notify under the VCAA 
are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-149 (2001).   


ORDER

The claim for entitlement to improved death pension benefits 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

